United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   August 19, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 02-41312
                        Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

MICHAEL D. CORNELL,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-02-CR-101-1
                      --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Michael D. Cornell appeals his conviction of possession with

intent to distribute three kilograms of cocaine.    Cornell argues

that his trial counsel was ineffective because, in questioning

the Government’s agent, counsel opened the door to testimony that

the court earlier had excluded and because counsel helped the

Government’s case by eliciting evidence of the plea negotiations

between Cornell and the Government.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-41312
                                -2-

     The ineffectiveness claims raised in Cornell’s appeal brief

are different from the claims raised in his new-trial motion in

the district court, and no evidentiary hearing has been held on

his claims.   Consequently, the record has not been developed

adequately for this court to consider the ineffective-assistance

claims raised on direct appeal.    Cf. United States v.   Haese, 162

F.3d 359, 363 (5th Cir. 1998).    Cornell’s appeal is DISMISSED

without prejudice to Cornell’s right to raise the instant claims

in a motion to vacate, set aside, or correct sentence pursuant to

28 U.S.C. § 2255.